On Motion to Affirm on Certificate.
This case was tried in the district court of Hall county and judgment rendered at the January term, 1923. Motion for new trial was overruled February 2,1923. Petition for writ of error was filed the 21st day of March, together with a supersedeas bond, but no citation in error has ever been issued or served. Lofton has filed a motion in this court to affirm on certificate. It is settled law that the jurisdiction of this court does not attach where an effort is made to transfer a case from the trial court to this court by writ of error until citation has been served upon defendant in error or service thereof has been waived and accepted. Since this court has no jurisdiction of the matter, we cannot affirm the judgment.
  For the reasons stated, the motion is overruled. *Page 1013